MEMORANDUM **
Jose Arellano-Saucedo appeals his conviction by guilty plea and sentence for one *547count of illegal re-entry in violation of 8 U.S.C. § 1326(a). Arellano-Saucedo’ attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Arellano-Saucedo did not file a pro se supplemental brief.
In the plea agreement, Arellano-Saucedo “waive[d] any right to appeal or collaterally attack the Court’s entry of judgment against him ..., and waive[d] any right to appeal or collaterally attack the imposition of sentence upon him under Title 18, United States Code, Section 3742 (sentence appeals).” Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.